Case 1:19-cv-00874-RBJ-MEH Document 115 Filed 01/28/20 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No.: 19-cv-00874-RBJ-MEH

   WARNER RECORDS INC., et al.,

                  Plaintiffs,

   v.

   CHARTER COMMUNICATIONS, INC.,

               Defendant.
   ______________________________________________________________________________

    PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO AMEND AND OBJECTION TO
           DEFENDANT’S REQUEST TO DEEM MOTION TO DISMISS MOOT
   ______________________________________________________________________________

          In response to Plaintiffs’ motion for leave to make ministerial changes to party names in

   an amended complaint, Charter asks the Court to deny as moot its motion to dismiss so it can

   start over from scratch. But nothing about the changes to the parties in Plaintiffs’ proposed

   amendment has any bearing on the motion to dismiss, which has already been the subject of

   extensive briefing and a Recommendation from the Magistrate Judge. Charter’s goal is obvious:

   an extra shot at dismissal in the face of the Magistrate Judge’s pending Recommendation to deny

   the motion, and a further effort to delay disclosure of whether it will plead a “safe harbor”

   affirmative defense.

          Charter’s Motion to Dismiss Plaintiffs’ Claim for Vicarious Liability (Dkt. 38) concerns

   whether Charter “(1) received a direct financial benefit from the alleged infringement, or (2) had

   the practical ability to stop it”—the two allegations Charter argues were not plausibly pleaded.

   Dkt. 38 at 7. It does not turn on the identities of the plaintiffs or the works they own; indeed,
Case 1:19-cv-00874-RBJ-MEH Document 115 Filed 01/28/20 USDC Colorado Page 2 of 5




   neither the motion nor any of the briefing thereon so much as mentions a single individual

   plaintiff, or any of the individual works they own.

          The proposed amendments make no change of any kind to the substantive or factual

   allegations of the complaint or the causes of action asserted. Dkt. 109-1 (redline showing

   proposed amendments). The motion to amend seeks leave only to add entities as plaintiffs and

   make minor changes to the names of others. Dkt. 109. Consequently, nothing about Plaintiffs’

   proposed amendments has any bearing on the motion to dismiss.1

          There is therefore no principled basis to undo the past six months of briefing—including

   Charter’s Motion to Dismiss (Dkt. 38), Plaintiffs’ Opposition (Dkt. 50), Charter’s Reply (Dkt.

   56), an amicus brief (Dkt. 83), the Magistrate’s Recommendation denying the Motion (Dkt. 71),

   Charter’s Objection to the Recommendation (Dkt. 82), and Plaintiffs’ Response thereto (Dkt.

   87)—and require both the parties and the Magistrate Judge to engage in a do-over.

          While Charter directs the Court to an order in the Bright House matter denying that

   defendant’s motion to dismiss as moot following a similar motion to amend the complaint, the

   procedural history there was different, and those events only prove Plaintiffs’ point. First, there

   had been no Recommendation on the original motion to dismiss in Bright House, as here.

   Second, the re-filed motion to dismiss in Bright House had nothing whatsoever to do with the



   1
     Charter’s request also repudiates the parties’ Joint Scheduling Order, which was entered after
   Charter filed its Motion to Dismiss—but before Plaintiffs had opposed it—and expressly called
   for the potential of an amendment to add parties. Dkt. 44. In October, the Court granted
   Plaintiffs’ unopposed motion to continue the deadline for any such amendment to January 6,
   2020. Dkt. 79. As that unopposed Motion pointed out, “granting the requested extension would
   not alter the balance of the case schedule.” Dkt. 77 at 3. Neither the parties nor the Court could
   have intended this specifically-contemplated amendment to automatically moot months of
   briefing.


                                                 —2—
Case 1:19-cv-00874-RBJ-MEH Document 115 Filed 01/28/20 USDC Colorado Page 3 of 5




   amendments to the complaint, which, as here, only made changes to the plaintiff entities. UMG

   Recordings, Inc. et al v. Bright House Networks, Case No. 8:19-cv-00710-MSS-TGW, Dkt. 88

   (Jan. 6, 2020 motion for leave to amend). Mooting the motion to dismiss in Bright House did

   nothing but give that defendant a fourth bite at the apple and needlessly delay the proceedings.

   The same would be true here.

          Granting the request to moot Charter’s motion to dismiss will also further delay Charter’s

   time to answer the complaint. To date, Charter has refused to identify any affirmative defenses it

   intends to plead, including whether it will assert a DMCA safe harbor defense (even on the

   contributory infringement claim it has not sought to dismiss). Whether Charter pleads the

   DMCA safe harbor defense will materially impact the scope and timing of discovery.

   Accordingly, Plaintiffs have asked Charter many times whether it will so plead and, to date,

   Charter has refused to answer. Granting Charter’s request to moot and re-file its motion to

   dismiss will simply enable Charter to further delay disclosing its position on that key issue, and

   thus further frustrate the orderly and efficient management of discovery.

          The Court should deny Charter’s request.


    Dated: January 28, 2020                         /s/ Mitchell A. Kamin
                                                    Mitchell A. Kamin
                                                    Neema T. Sahni
                                                    Mark Chen
                                                    Nicholas M. Lampros
                                                    COVINGTON & BURLING LLP
                                                    1999 Avenue of the Stars, Suite 3500
                                                    Los Angeles, CA 90067-4643
                                                    Telephone: (424) 332-4800
                                                    mkamin@cov.com
                                                    nsahni@cov.com
                                                    mychen@cov.com
                                                    nlampros@cov.com


                                                 —3—
Case 1:19-cv-00874-RBJ-MEH Document 115 Filed 01/28/20 USDC Colorado Page 4 of 5




                                       Jonathan M. Sperling
                                       William O’Neill
                                       COVINGTON & BURLING LLP
                                       The New York Times Building
                                       620 Eighth Avenue
                                       New York, NY 10018-1405
                                       Telephone: (212) 841-1000
                                       jsperling@cov.com
                                       woneill@cov.com

                                       Megan M. O’Neill
                                       COVINGTON & BURLING LLP
                                       850 Tenth Street, NW
                                       Washington, DC 20001-4956
                                       Telephone: (202) 662-6000
                                       moneill@cov.com

                                       Janette L. Ferguson, Esq.
                                       Benjamin M. Leoni, Esq.
                                       LEWIS BESS WILLIAMS & WEESE, P.C.
                                       1801 California Street, Suite 3400
                                       Denver, CO 80202
                                       Telephone: (303) 861-2828
                                       jferguson@lewisbess.com
                                       bleoni@lewisbess.com

                                       Matthew J. Oppenheim
                                       Scott A. Zebrak
                                       Jeffrey M. Gould
                                       Kerry M. Mustico
                                       OPPENHEIM + ZEBRAK, LLP
                                       4530 Wisconsin Ave. NW, 5th Floor
                                       Washington, DC 20016
                                       Telephone: (202) 621-9027
                                       matt@oandzlaw.com
                                       scott@oandzlaw.com
                                       jeff@oandzlaw.com
                                       kerry@oandzlaw.com

                                       Attorneys for Plaintiffs




                                     —4—
Case 1:19-cv-00874-RBJ-MEH Document 115 Filed 01/28/20 USDC Colorado Page 5 of 5




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on January 28, 2020, I caused the foregoing document and all

   supporting materials thereto to be filed electronically with the Clerk of the Court using the

   CM/ECF system, which will send a notice of electronic filing to all counsel of record registered

   with CM/ECF.


                                                         /s/ Mitchell A. Kamin
                                                         Attorney




                                                 —5—
